Case 7:16-cv-00462-GEC Document 26-1 Filed 03/11/21 Page 1of3 Pageid#: 2599

U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC

Exhibit 1
Case 7:16-cv-00462-GEC Document 26-1 Filed 03/11/21 Page 2o0f3 Pageid#: 2600

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

(ROANOKE DIVISION)

 

UNITED STATES OF AMERICA, ET AL.,
Plaintiffs,

Civil Action No. 7:16-cv-00462-GEC
Vv.

SOUTHERN COAL CORPORATION, ET AL..,

Defendants.

Nee Nee Ne Nee Nee Ne Nee ee Ne Ne ee’

 

DECLARATION OF LONNIE DORN

I, Lonnie Dorn, declare the following to be true and correct to the best of my knowledge under

the penalty of perjury:

1.

My name is Lonnie Dorn, and I am an employee of the United States Environmental
Protection Agency (“EPA”), Region 4, in Atlanta, Georgia. I have been employed by EPA
since July of 1999.

Tam currently a Life Scientist with the Office of Enforcement Coordination in the
Enforcement and Compliance Assurance Division, EPA Region 4.

As an Enforcement Officer, my duties include case development, inspecting facilities,
drafting administrative and judicial enforcement documents and orders, calculating penalties,
and monitoring compliance with administrative and judicial enforcement orders covered by

the Clean Water Act, 33 U.S.C. §§ 1251 et seq. (“CWA”).
Case 7:16-cv-00462-GEC Document 26-1 Filed 03/11/21 Page 3of3 Pageid#: 2601

4. Isubmit this Declaration in support of the United States’, the State of Alabama’s, and the
State of Tennessee’s Motion to Compel Compliance with the Consent Decree (“CD”).

5. On January 5, 2021, I was assigned as the lead EPA Region 4 Enforcement Officer on this
matter.

6. Ihave reviewed the Defendants’ Quarterly Reports that are required to be publically
disclosed under terms of the CD. The Defendants’ reports reflect that Defendants have paid
a total of $2,866,750 in stipulated penalties to the United States and the States for Alabama,
Tennessee, and the Commonwealths of Kentucky and Virginia for numerous violations

through the fourth quarter of 2020, under the terms of the CD.

Executed this 10th day of March, 2021, in Atlanta, Georgia.

RAW

Lonnie Dorn
